Citation Nr: 1616684	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-33 898	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a stomach disability,  to include gastroesophageal reflux disorder (GERD) (claimed as acid reflux  and stomach ulcers).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied service connection for a stomach condition, to include acid reflux and ulcers.  The Veteran filed a notice of disagreement (NOD) that some month.  A statement of the case (SOC) was issued in July 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.

In March 2016, the Veteran and his spouse, J.M., testified during a Board video- conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

As regards characterization of the claim on appeal, the Board notes that, in January 2011, the Veteran filed a claim for service connection for a stomach condition, to include acid reflux and ulcers.  As the record reflects that the Veteran was diagnosed with GERD in March 2011, the Board has expanded the claim on appeal accordingly, consistent with  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action on this claim, prior to appellate consideration, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

During the March 2016 hearing, the Veteran indicated that, towards the end of his service, he experienced stomach pains, acid reflux, and heartburn, although he was not treated for such problems during service or within the first post-service year.   The Veteran testified d that, after service, he self-treated his symptoms with over the counter medicines.  He indicated that he sought medical treatment sometime around 1975, at which time he was diagnosed with a stomach ulcer and acid reflux.  

The Veteran's wife of 46 years also provided testimony in support of the Veteran's claim.   Specifically, she recalled that the Veteran complained of stomach pains shortly after service and self-treated his symptoms.  She also recalled that sometime after service, he received treatment for his stomach from a Dr. Novell at the Pike County Health Clinic.  

Consistent with the hearing testimony, in a December 2009 statement (received January 2010), the Veteran stated that he had a stomach condition since the 1970s.  He stated that he received treatment from the Pike Community Hospital for a stomach condition related to his upper and lower gastrointestinal series and bladder ulcers, but that the hospital no longer had his records.  He also indicated that he underwent a scope test (endoscopy) and biopsies,  performed by Dr. Dass in Waverly, Ohio.  He further stated that Dr. Dass was deceased and that his practice no longer existed.  

The Board notes that private treatment records from Dr. Zakieh, submitted by the Veteran, note that Dr. Zakieh obtained treatment records from Dr. Dass related to the Veteran's endoscopy in December 1993, which revealed acute gastritis and a biopsy that showed H-pylori.  Also, a March 2011VA treatment record documents an assessment of gastroesophageal reflux disease (GERD). 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i)  (2015).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event is a low threshold.  McLendon, 20 Vet. App. at 83.

Although the Veteran's service treatment records do not document any gastrointestinal complaints, findings or diagnoses, given the Veteran and his wife's competent testimony as to the onset and continuity of the Veteran's gastrointestinal symptoms during and since service, the diagnosis f GERD during a timeframe relevant to the claim on appeal, and the absence of a medical opinion addressing the relationship, if any, between current gastrointestinal disability and service, the Board finds that the requirements for obtaining a VA examination are met.  

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain the relevant information as to diagnosis and etiology needed to resolve the claim on appeal.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member

Prior to arranging for the Veteran to undergo VA examination, to sure that that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Chillicothe VA Medical Center (VAMC), and that records from these facilities dated through June 2015 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all records of pertinent treatment from the Chillicothe VA Medical Center (since June 2015).

Regarding private treatment records, records from Dr. Novell have not been associated with the claims file.  The Board also notes that the Veteran has indicated that Dr. Dass is deceased and his medical practice is no longer in existence.  However, treatment records from Dr. Zakieh noted that he had treatment records from Dr. Dass in his possession,, which indicates that all records from Dr. Zakieh may not be of record.  In addition, an April 2009 VA treatment record reflects that the Veteran was referred to Dr. Myung for a colonoscopy; however, no such records are in the claims file.  There also any indication that the AOJ requested that the Veteran furnish any of the records identified above, or that he provide appropriate authorization to enable VA to do so.  

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted (prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Chillicothe VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include records from Dr. Novell, Dr. Zakie, and Dr. Myung.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical information as to the current nature and etiology of claimed stomach disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all diagnosed disability(ies)  related to the Veteran's claimed stomach condition.  This should include disability(ies)  currently present or present at any time pertinent to the January 2009 claim-to include the May 2011 GERD diagnosis noted in the Veteran's VA treatment records-even if currently asymptomatic or resolved.. 

Then, with respect to each such diagnosed disability, the physician should provide an opinion , consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service. 

In rendering each requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran's and his wife's  competent assertions as to the onset and continuity of the Veteran's gastrointestinal  symptoms during and since service, as well as the Veteran's report that he self-treated his symptoms shortly after service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If any lay assertions are discounted in any regard, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran  and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


